The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
Claims 1-2, 10-11, 15-16 and 18 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claims 2, 11, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	


Claims 1, 10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 (lines 2-7), claim 10, lines 2-6, claim 15, lines 4-8, claim 16, line 3, and claim 17, lines 2-7 recite the limitations "at least about 2 wt. % and not greater than 30 wt. % of a (meth)acrylic based polymeric based component A for the total weight of the adhesive composition; at least about 70 wt. % of a (meth)acrylic based polymeric based component B for the total weight of the adhesive composition; and at least about 0.1 wt. % and not greater than 30 wt. % of a tackifier component for a total weight of the adhesive composition". 
It is noted the following. Let's assume that the component A is in the amount of
30 wt.%, and the component B is in the amount of 70 wt. %, both components A and B
have acceptable value of the amounts and fully correspond to the claimed limitations. In
this case, where is completely no room for the tackifier which should be in the amount of
at least 0.1 wt. % and up to 30 wt.% because the total amount of components A and B is already 100% (30 wt.% + 70 wt.% = 100 wt.%), and where is the room for additional 30 wt.% of the tackifier?
Therefore, the above-mentioned limitations render the claims 1, 10, and 15-17
indefinite because the scope of the claimed subject matter cannot be determined by one
having ordinary skill in the art. 

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.— Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17, lines 6-7 recites the limitation “at least about 51 wt. % of the pre-adhesive a (meth)acrylic based polymeric component B for the total weight of the pre-adhesive mixture” while claim 15, lines 7-8 recites “at least about 70 wt. % of a (meth)acrylic based polymeric based component B for the total weight of the adhesive composition”. Therefore, the limitations of claim 17 do not constitute a further limitation of claim 15.
  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of copending Application No 16/720,158, for the rationale recited in §4 of the Office Action dated October 26, 2021, and comments below.   
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,149, for the rationale recited in §5 of the Office Action dated October 26, 2021, and comments below.  

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139), for the rationale recited in paragraph 6 of Office Action dated October 26, 2021, and comments below.   
The disclosure of Shigetomi’s reference resided in § 6 of the Office Action dated October 26, 2021 is incorporated herein by reference.   
With regard to newly amended claims 1 and 10, Shigetomi discloses an acrylic pressure-sensitive adhesive composition comprising: 100 parts by mass of an acrylic polymer (A); 1 to 70 parts by mass of a (meth)acrylic polymer (B); and 1 to 50 parts by mass of a hydrogenated tackifying resin (C), wherein the glass transition temperature (Tg) of the acrylic polymer (A) is lower than 0°C, and wherein a glass transition temperature (Tg) of the (meth)acrylic polymer (B) is in a range of 0 to 300°C (claim 1; col. 2, lines 19-38; col, 9. lines 46-48).
It is noted that the weight percentages of the polymeric components A and B,
are result effective variables, and therefore, it is within the skill of those skilled in
the art to find the optimum value of a result effective variable, as per In re Boesch and
Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is
already generally known provides the motivation to determine where in a disclosed set
of percentage ranges is the optimum combination of percentages."
It is noted that "[W]here the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a
discussion of criticality and unexpected results.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) as applied to claims 1-14 above and further in view of Nagasaki et al. (U.S. Patent Application Publication 2010/0075129 A1), for the rationale recited in paragraph 7 of Office Action dated October 26, 2021, and comments below.   
The disclosure of Nagasaki’s reference resided in § 7 of the Office Action dated October 26, 2021 is incorporated herein by reference.   
	
	Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Shigetomi fails to disclose, teach or even suggest at least the use of at least about 2 wt. % and not greater than 30 wt. % of a (meth)acrylic based polymeric based component A that is acidic and at least about 70 wt. % of a (meth)acrylic based polymeric component B that is basic as recited in claim 1 (page 9, paragraph 3). 
In response to applicant’s argument it is noted the following.  
Shigetomi discloses that the acrylic polymer (A) contains, as a monomer unit, (meth)acrylic acid alkyl ester having, for example, a C1-20 linear or branched alkyl group in an amount of 50% by mass or more. In addition, the acrylic polymer (A) may have a structure formed only by (meth)acrylic acid alkyl ester having a C1-20 alkyl group or by a combination of two or more thereof. The acrylic polymer (A) can be obtained by subjecting the (meth)acrylic acid alkyl ester to polymerization (e.g., solution polymerization, emulsion polymerization, UV polymerization), along with a polymerization initiator (col. 3, line 51 through col. 6, line 12).   
It is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. Therefore, in view of substantially identical monomers such as (meth)acrylic acid alkyl ester having a C1-20 alkyl group or by a combination of two or more thereof, etc., it is the Examiner’s position that Shigetomi’s acrylic polymer (A) is substantially identical to the claimed component B as recited in claim 1 that is basic and acid-free. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 3-4, 7-9, and 13, wherein the (meth)acrylic based polymeric compounds A and B comprises a reaction product of polymerizable material, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
In response to applicant’s argument that the combination of Shigetomi and Nagasaki fails to disclose, teach or even suggest all of the limitations of claim 1, and since the combination of Shigetomi and Nagasaki fails to disclose, teach or even suggest all of the limitations of claim 1 and does not otherwise render claim 1 obvious (page 10), please, see the paragraphs 17-18 of the current Office Action.
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. 


Furthermore, it is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	          Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764